      Case 2:20-cv-02244-SSV-MBN Document 41 Filed 05/10/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

 KAREN S. MCINNIS                         *    CIVIL ACTION NO.: 2:20-CV-02244
                                          *
                                          *
 versus                                   *    SECTION: R
                                          *    JUDGE SARAH S. VANCE
 STATE FARM MUTUAL                        *    MAGISTRATE JUDGE DIV. 5
 AUTOMOBILE INSURANCE                     *    MAGISTRATE JUDGE MICHAEL NORTH
 COMPANY                                  *
                                          *
 * * * * * * * * * * * * *                *    * * * * * * * * * * * * * * *

                                              ORDER


       CONSIDERING THE FOREGOING:
       IT IS ORDERED, that all claims of Plaintiff for lost wages and/or earning capacity

relative to this matter are hereby dismissed, with prejudice, each party to bear their own costs, and

with Plaintiff reserving all rights to proceed with all other claims and causes of action as alleged

in the Complaint.

                    New Orleans, Louisiana this 10th
                                                _____day of ________,
                                                              May 2021.

                            __________________________________
                                     SARAH S. VANCE
                            UNITED STATES DISTRICT JUDGE
